                                                                                              '

                                                                                              ' 'cLEM.. s pFrlcekl: DI6T. coklq'
                                                                                                                               r
                                                                                                       .:ATRoAN6Ki,vA
                                                                                                                   .

                                                                                                              FILED
                                            7018 ëlëD 0009 8785 ::51 ;
                                                                                                          0CT 1? 2413




     .                                                    .                         -
                                                                                    ,   jj ..
                                                                                            y-jy.vz->        ..




                                '                             .   .
-


                  e
                  -   ro @grê:                                  '5-(-cù.
                                                      4, $S).a ks'    -1--t4-
                                                                         -- o-l
                                                                              -t
                                                                               -J :1 t)
                                                                                -     .
                                                                                      S?-1-ea: -
                t ù 50s. eu'i   yo--%r- l-qol---c fw- tkv---t
                                                            ao-
                                                              ccoit-
                                                                   o   - -- -
                                                                                          g
                                                                                                                       --



          -- clâ4- ,2-
                   ' fâ
                      -l
                       A-. t O--LL-A-.-L .  6.
                                             01:: q. uoicy-lhos--- .-- -- .
              (vd)oç.0--4-g t9 (
                     ,          û
                                .G....
                                y                           î
                                                                                                      .



----.
    -.
     -.
      -
      .
           -
            (y17
               -
               r
               q,
               -'jay
                $.
               X tL-7-
                     i
                      .



                     -C
                      -jo
                              .
                                    - ..-
                                              -




                                                  .
                                                      -


                                                          .   sjgygjzl
                                                                     j
                                                                     '
                                                                     sjo-
                                                             yoys.. ..   yo
                                                                          ss
                                                                           oh
                                                                            f
                                                                        -. -.
                                                                             r j
                                                                             ---
                                                                                                  .
                                                                                                      .




                                                                                                             . --- .
                                                                                                                   --
                          ,   .>*




          Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 1 of 8 Pageid#: 487
---- ---     '     $e-
                     sktioce,r vxils .
                                     k'
                                      ,
                                      -
                                      a)---4-17--> ' (h'
                                                       p; vfler c,h' m'(h:$rplso no.'''         ---S---   -

              1f
               )(a-tr-o7a -t,p'
                  ,
                      .       tA     Ven sv,rttolgcfzl s)
                                                        r    j
                                                             jj
                                                              j îd?)q t () mytklha.     -           .--'---                     -
    .

.......-      t.
               % -(
                  .
                  0 kr            k1) t) l nt, '         ! ui ' Aî     'tol îm l.
                                                                                o.
                                                                                 ,w---z-of-
                                                                                          g-s-/
              o E-S-
                   J-I-
                      tJ-,.O-1htlr.l lrk-%zf-xocteà'--> s.14.> -to1q--                                                                                     '
                                                                                                                                                                                                                     -
-        .        .                      . . .


*        .
                                     zoi-
                                   --.  i
                                        li
                                         --
                                          ()
                                           -n.                                      ;.
                                                                                     :
                                                                                     ï,$ 'îh-()!S.
                                                                                                 z.           -'                         -1hf---cif                        ..         z-> ......--o-u?-      .


                  uq-                                   ... 2ôJ kls e '
                                                                      t(
                                                                       ?z                                          J                ?
                                                                                                                                    'eJ 2                      -.   z,
                                                                                                                                                                     r .'
                                                                                                                                                                        X e- êokrl.(J',
                                                                                                                                                                                      c                              t
-            f-
              v-1..')-
                     o-.
                       -
                       ê.
                        ,
                        t
                        -e A' -2.
                                .
                                -f
                                 .
                                 7./     'czs 1fJ-tipn fôr le.
                                                             p'4p---% l                                                                                                                        sk-
                                                                                                                                                                                                 ocearyve- --
               l-ftta---usler ogso û.o. t'
                                         .((-zzosz l-clv-CPTû-
                                                             gAC.:A                                                                                                                               .

                              yf-l
                                 kts î                            k$.
                                                                    ezs
                                                                      ..                          -i
                                                                                                   1--T.
                                                                                                       -. F-;,î t
                                                                                                                ll-y.
                                                                                                                    u- >t -
                                                                                                                          1.                                               '
                                                                                                                                                                           4t,''
                                                                                                                                                                               -
                                                                                                                                                                               l- '
                                                                                                                                                                                  ,
        .,
              *           .    cf 'd,
                               -.. - .
                                         .
                                                    -
                                                        .L-
                                                                  ,
                                                                  ,
                                                                                -   is pc''
                                                                                          ,ey('
                                                                                              .
                                                                                              -
                                                                                              r.
                                                                                               J oq                                 tlk.
                                                                                                                                     - cz-.--
                                                                                                                                            .lâf                      '
                                                                                                                                                                      !A     t
                                                                                                                                                                             'q.- 2 '          .             .       -            '
                              nt à-of-( 1'
                                         .t@-chl-cûqo
                                                    r.
                                                     'î -                                                          ,----. , '.                            --'-               ..   .
                                                                                                                                                                                                   - - - -           -- - -   -   -




    -                              --                                                                     sys wow x yysus.y.-                                                                                                     -
                                                                            .
                                                                                         -       .=       .                              -    --                                .     .    ,                              -   J- -
                                   ''                                                                                                                                                                            .

                ou
                 -
                 '1om Jf ,fttrsmnll      ,   k
                                  'tjn kqc,l- iç t/yx;
                                                     -.
                                                      :-eJ
                                                         , on q.h f,n .J-t---.
                                                                      -                                            -                          -


 - JûV$p.% .  J.--
                 t-4        ic-blâl lo-.ttq  -
                                             &- uno ', -cf--a---
                                                    -            o-/ca-
                                                                      crpls                                                                                                                j
- vt-k,ï
       -kz
         tx- .--;kJ--
        - -           .            ô         k N ât-c-
                                                     s-t.-.-cua ;o J.-:,
-   -                 -   kb1J--1ko--s1u:-t.fo.
                                              œ-.zc%
                                                   -vcfotlvz--o.'ti lcu-zscc
                                                                           -oJ,' fyt2f, k.-
                      -   tto-te --ll./.--,
                                          '
                                          --Lu+-oc--Lt--,-%4-t.S.zl8-vJ
                                                                      Al k .,,c(,7.J$L,-s: L.E.J-.--.
                                                                                                    -.
                          W .WQ-UUQ))--- --.-)- L-.                                                                                          - -..-.-.--.---..
                                                                                                                                                             -- --..------.--.-.
                                                                                                                                                                               .
                                                                                                                                                  -
                                                                                                                                                      .
                               -                                            -                -   -


                                   -:1 J.1 l-l          rDMX: $-
                                                              -.Jr 1n -1-pt f-  - C)JnJJ. S 2 Jr. ô-.'
                                                                                                     ---=-                                                                                                                        -w
                                                                  e

                                             vk
                                              c-z--çw fk'
                                             -- -                            d.
                                                                              '
                                                                              f.
                                                                               A        /.,           .

                                          :ô' j'fïqt
                                             ',
                                                       h
                                                       r J Jfstpttuf-rea -. - '(lJ1.t pj-
                                                                      - -               s'c cî tlômt.
                                                                                                    ?
                                                                                                    -                       -


                                   Euf-
                                      l-o
                                        .c         j. 6 .o f-SJ (, 3z. S-J s. p.r,tz..          578 -
                                         p.t--o'ç,u'
                                                   t
                                                   z )(c:.1
                                                          '                                                                ,î.           . -,
                                                                                                                                            î.
                                                                                                                                             t;.
                                                                                                                                               -
                                                                                                                                               to-q.'Q-y..
                                                                                                                                                         -s'
                                                                                                                                                           dz-hJ.î.
                               i(a ,lqssttz.--..u             -                     -   cJ-.
                                                                                           -.si.
                                                                                               --l.--(
                                                                                                     -(
                                                                                                      .---L.t.J szo o
                                         Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 2 of 8 Pageid#: 488
                                                                                                                                                                       .


                                                                                                                       -   '
                                                                                                                           (-
                                                                                                                            z-                                                        --
          ''
             -11lev(:e.
                      -
                      :7--.
                          :...-.of '
                                   If
                             - -....hfùf
                                       tni-
                                          tfà'
                                             n '                                                             .- -
                                                                                                                        .
                                                                                                                                '   .          .
                                                                                                                                                       .'
                                                                                                                                                       '    ,
                                                                                                                                                                '' :û-
                                                                                                                                                                     t&.
                                                                                                                                                                       $1- h ''  ,                                         - -




             '
                 .
                                                      ryj                            . 1 (-.                                            jlkc u ,os &n(4kùns onlwr
'                .
                   1.
                    $v- îl
                         j-
                          l
                          -é-            - -                                         ll
                                                                                      '
                                                                                      o ofui' -'.                                                  %--
                                                                                                                                                     (,.
                                                                                                                                                       1J..
                                                                                                                                                          -.
                                                                                                                                                           ts-
                                                                                                                                                             :;(;(z ($16:-(
                                                                                                                                                                          -
                                                                                                                                                                          (-.-1ql1---

-.
 - .. - -- .- --$/,1
                   4zfl,
                       '                                                        l----zws
                                                                                       !sts Fteczlnm -4 J7àsmcl-l
                                                                                                                b                                                               t
- %'
   .)
    0
    '
    -f-
      trr
        joo-
           tk
            .
            t
            c
            ê,
             s?.
               -'çç-%r
                     Jö
                     -
                     r vJ-
                         k
                         uy
                          ,t)
                          1 f
                            '
                            1
                            '                 .                                                                                                    (1
                                                                                                                                                    .ifl -1e.
                                                                                                                                                            Fcjwf
                                                                                                                                                               fl
                                                                                                                                                                clsrol
                                                                                                                                                                -- ..ço
                                                                                                                                                                      l-
                                                                                                                                                                       cc
                                                                                                                                                                        k/,
                                                                                                                                                                          k
                                                                                                                                                                          l                                               -
                 J-J--î
                      -
                      t-
                       Ji-
                         l k'fl                                                       ê s' ik                                               fi
                                                                                                                                             -. l
                                                                                                                                                1r' ?z10 iq orz.ç'
                      J pfs 'o j'                                                              j v/r Is                                                ts )                     E'û r lto
- ry
   J
   ?.
    ,
    (
    f
    t
    st
     Ji'-
        .
        lû.
          -
          t-
           iùh'
              -. -5I
                   J'
                    )-k
                   .-
                    z 1
                      -
                      f
                      -:.wgr
                           l
                           ll
                            .i
                             t f-
                                flko
                             (#@c
                             '
                                 -

                                   îr
                                   /u-a
                                    5 -.--
                                         6
                                         .
                                         6'
                                          g.)
                                            1'
                                             -
                                             l4n5.,
                                                  'jt-t
                                                      yz
                                                       ûl
                                                        p
                                                        '
                                                        l
                                                        t-
                                                         r
                                                         ,s
                                                          o.
                                                           .
                                                           -
                                                           qî -.
                                                           s-  --.
                                                                 --.
                                                                   --
             k
             Ja-G
             -
              1-
               %;ë-
                  y-awf
                   -.
                    A-j.
                       --
                        .
                        Cr-
                        0 r
                          y-
                           e-
                            êt
                            -el
                             f.
                              té.
                                S
                               sl
                                flcs                                                                                r 47'-1I
                                                                                                                           ---'      'ee
                                                                                                                              /-75 m:J -,u
                                                                                                                                         ,                                                      izw.-
                                                                                                                                                                                                    1--                               -
                                                                                                                                                                                                            '
                                                                ..
- .. =               - - -                                                                               %                              -                                                  -                                     ..



         v   hqtt-t'f:,
                      t1'.J.
                           --f$-'
                                l.h                                                                                 S-->.J.
                                                                                                                          :J-I is--pxïevr f;J lt
                     'ât---b--.
                     ,        jï
                               .' .
                                  $ '#i(
                                       )(;t't)f) t' t
                                                    s-i-
                                                       z.a-. -y'$q(c                                                                                                            ----r
                                                                                                                                                                                    ztzpos-ks
             E'
              obmy.
                  $,1è wC- t,()1p.-z21(,-r)Tt(t -
                                                hf n,
                                                    ';e, o '-Gf -
                                                                '
                                                                îotv?
                                                                    ss/
                                                                      -
             vt'
               rt$
                 -hl'
                    ôn
                     -          i...-,-j-4û-
                                           ;-(-Lt             k/
                                                               oà-k.--k.k ,nizw-ll tjvao-,s
                                 '
                        :0n...
                             -
                             :.ta lt'f
                                     i-ll'â--'I.î-.r1--f.,-)-fj
                                                              .
                                                              j
                                                              -z
                                                               y -
                                                                 -j
                                                                  -
                                                                  yz
                                                                   -
                                                                   l
                                                                   .j
                                                                    .
                                                                    j.
                                                                     t       /-y
                                                                               .---
                                                                                  .l oy
                                                                                      j'
                                                                                       î.iyk):.,
                     j
                     )j-
                       ko-.-f-  .-h)(yx y-(y... rj.jj.- .=
                             iûlq
                                A.
                                                                           .
                                                                                -  j  o  y, (y
                                                                                        ,.     .;
                                                                                               .
                                                                                                 5!
                                                                                                  -
                                                                                                  .j,
                                                                                                    '!
                                                                                                     '-7-q-
                                                                                                          t4-
                                                                                                            .                   .                                       .
                                                                                                                                                                        .. . .      . ..

                     -
                     W2 : l J-     t-15.%=.î5 (>- )-.
                                                    --
                                                     f),W !s-s ra-
                                                                 yt
                                                                  ysy-oo yo, . .                                                                                        -


                     Xtabv
                         c- -
                            -ftju.
                                 o ln1' h9,-7 J-e- !..-
                                          -              .--.--
                                                              m-     ----- -.
                                                                                      .-       .         - - -                          ...-            - .                                    . - mm..- = n-       - -


--               0t!-s
                 -   -'
                      --
                       uh
                        tkor s
                         .
                         -   eq.
                             '


                             , t kf
                                  tl--te-f
                                         -t--c. 1 7:1: tqlû--llm jlr -gqit k
                                                                           l
                                                                           .
                                                                           -a'
                                                                             --
                                                                             t0
                                                                              y'ï
                                                                                j,
                                                                                 Ay
                                                                                 j         -
                                                                                                                                                                                                                          ).
                                                                                                                                                                                                                           t.
'-               k ?5 se . :             1ûl-N. - -1V 1 & ' - i
                                                  '
                                                                    '        -             -       .                        .                  -
                                                                                                                                                                        '
                                                                                                                                                                            -                          -.




               -u,koyy-
                      iyyœe     s.sq0.s. ns.sl
                                                                                                                                                        c
'*,A
-

   D-
  wt$
    ttC-j--
    c.    yf-
          q yy-
         .- -


              y
              ,
              -
              j;          tomk
                             ol
                              s
                              .1
                               .-
                               yg-          jjgj
                                               jjj
                                                 o
                                                 ysv
                                                   .7
                                                    .-oL.
                                                    ,..
                                                      Q--z
                                                         -P
                                                        -,
                                                      - -
                                                          VVL
                                                            j, .
                                                               f-
                                                             .fn ,
                                                                 /ûV
                                                                àl 2-
                                                                    s
                                                                    ..-.--
                                                                     -   --
                                                                          -.-- ---
                                                                         ..;-    -
                                                                                           t,
                                                                                            -u
                                                                                                   - -   -
                                                                                                         -          -       ,   jj
                                                                                                                                                   .
                                                                                                                                                                  .



                                                       $10c,r !-
                                                            - -'uû-
                                                                  t---Cp7-î0V T S; h.s. t bb.e
                                                                                             w-s-kx',,
                                                                                                     h').r
                                                                                                         -A i
                                                                                                            .
                                                                                                            ky-ffW                                          .
                                                                                                                                                                                                                I
                                     S'
                                     ..tJ Y pc-
                                              l-
                                               s--- tt
                                                     'i                                                                                 C-e.e-.F-v.
                                                                                                                                                  --=--)-,----sss----                                                     .



                                     Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 3 of 8 Pageid#: 489
                 fepltl,
                       l
                       '
                       rner sor.
                               t ylk: e! sl,                J,                 ----                                                                         ,
                                                                                                                                                                    *, st e
                                         'T                      s.
                                                                  t        '
                                                                                   ;                                   .- - -    %1                         l -                               v-
                         ti
                          :-
                           q. frF,
                                 mllgâ t TISCZ-1û..         $9.)1.
                                                                 * e. r.
                                                                   ,
                                                                         t -- .. ---   ,
                                                                                                                  .-



- $f$ z sh'!    .JX                                                 yj
                                                                     u ;-1
                                                                         ,-,
                                                                           - -----                                                   ,             .

                       cf ;q' ..
                               -
                               JSvtî zs/---tt    l---kbtl..
                                                          iyo knysj                                   -       .
                                                                                                                       ,    ,
                                                                                                                                 .
                                                                                                                                                                                                                 .


   0-q-
      1   t
          )a-- b: pr trhmlcik è,1:. o-.-t-'
                                          -)-t,-o1-.-în
                                                      .-lc--r-cn:.           -- ---
  (5(a û-x.' '      ?uztklu--ào-g-tv.'
                                     nt)T---(.  %o.  --L7
                                                        -x.''T'V'                                .




                     FtJ. s sp-e,q 1 ( '       ù- ûctu..-m c' pu
                                                               -                                                                         - -                                                                 f               ?
                     k?z vrFy,
                             cl     :% T.
                                        t,
                                         -onsale-qsss ltx tko--og                                                                                               -



-- .
   àt-
     lsCm'm.
           't r 4x bs-krF--,----tk        I
                                                                                           - -


                                                                                                 .- - .-                                               twl
                                                                                                                                                         g.
                                                                                                                                                           - -- -


                                                                                                                                                          t-tr/ça :,'
                                                                                                                                                                    1q,
                                                                                                                                                                                                     .

                                                                                                                                                                                                         j.J
----sk$w) klcA tc -:j..y yayosg g 1.
-                                                 444.4.ug.y j4ua ya yyq'     .W.y''-                                                                                                                ,                   ,
                                                                                                                                                                                                                                      -



    1fJ-.t.).
         -  '
            -?)nû1kp,.'
                 - .  ,-bl-llk--Mtz-lc-
                                      hb.q-e s-ytke-rl--tïu-.mutl-
                                                                 lj1o-m J5,pq:-
..                                                                                                            .            ...                                      .   .. .. . . ...... .. ....,w       c

'                 R' t Cr,   -$> p.11NpU,  ' ; R$e, 2p '(hê.tùvf1 ( 1oW
                                                                      .e,me'; -
                                                                              /
                                                                              .
                                                                              C+-.
          z ).           ,1,-. ,'''p
                                   -iol
                                     ' I'c k . (. $' js0tc.--J--        -'Istcd J..$u                                 .-                                                                 .
                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                          -

   ê,lét- ''-
        w--   Qse, g.k'
                      ï-ï
                        r1/.
                          --lu of T-/t   rfr-tiônV-ks i
                                                      - xF
                                                         -         ez . .1J         !
                                                                                    .f--- -
                        =             ,                                    -

- - .-           CS s ûf1-
                         ,
                         :sz--l-
                               Y-a-
                                  i-/k'
                                    .-h
                                      -
                                      '.
                                       s-f- (
                                            ) ---tV-.-(
                                                      .t
                                                       zirs                                                                                             oî --j      n.fzfk'
                                                                                                                                                                          t.,
                                                                                                                                                                            --- -
                       kl(Je- &):,t)f/f,f?t:
                                         ô '-'
                                             -v1k(                                                                                   jrvozfl
                                                                                                                                           -
                                                                                                                                           t--.r
                                                                                                                                               t.-
                                                                                                                                                 v Jt 'o-p-. ab 14
                                                                                                                                                                 . L-tc, -- --                -
                                                                                                                                                                                              .
                                                                                                                                                                                                         .
                                                                                                                                                                                                         .   -


- -              kls
                 . tïi
                     -& d-1 (                 1,tcors '
                                                      otAtm J0J 0 tI JS' Lot-ê-tùrl-s ir)
                                                                                       ,
                                                                                                                                                                              -   -- -                                                    -   -


                     ih'
                       G e.a1 lsc 'l é '' ;--.
                                             & fsgx-t-.
                                                  .   (.ûq
                                                         .J-VLj .:0 w-f   kt--
                                                                             , x----- -----
                       $ ''  (      '/
                                     ' kx-    - % ç. n k--  nl ï-  ,
                                                                l--o-$ c.t-- -c.
                                                                               ,).                                .
                                                                                                                                                                                                                                 ..   .            -
-            -

                 f
                 -----
                        -                             ccï-l
                                                          -tt
                                                            -xo k-f
                                                                  panlsl
                                                                       'f.t
                                                                          --k''ym-t.
                                                                                   J k 6q'
                                                                                         or c
                                                                                            ghJ hc-k-.-l.
                                                                                                        l
                                                                                                        -r
                                                                                                         ,-
                                                                                                          .Uà'
                                                                                                             j-.-uyo
                                                                                                                   'r                                                                                                -

                     lk-iq''.                 .
                                              -
---= 2 cp!
         2
         :,
          ----- -
                .
                -----

                                         -
                                              .

                                                                                   .
                                                                                                                                                                                     .
                                                                                                                                                                                     -
                                                                                                                                                                                     .
                                                                                                                                                                                     ----
                                                                                                                                                                                        .
                                                                                                                                                                                        --'--.
                                                                                                                                                                                             -.
                                                                                                                                                                                              ---
                                                                                                                                                                                                '
                                                                                                                                                                                                --.
                                                                                                                                                                                                  -
                                                                                                                                                                                                  .
                     'X                                        ex s.l        a.kgf xl. sc tcvxls--o-ttôêr tf-
                                                                                                          -            V        lla c,
                                                                                                                                     r                                                                                                            --


                 tt $ê,                                          J zftzvs0-..--
                                                                c-             - tt-llvlonlw l -m---' J4'œ (c.n ----i
                                                                             ''lqc               -                  -+c/1..n:10-.-- - - --     -                          .




-ê   m
     ,)û
       hL
       T  (:p
            .
            ;
            .- ô-
                .-
                 z
                 .o
                 ,.2l
                    s
                    '
                    .-
                    :.q
                      -
                      . r
                        l
                        At
                       ij o
                          ott
                            &q/
                              , $A
     kuly qtrafcon .-$o t0:A yy-    qf-
                                      -
                                      j-a- ù
                                         -b-.
                                           tv?
                                             -.
                                              c
                                              -ov
                                              c j
                                                --r%&     c-
                                                           J
                                                           -) :h
                                                               pl
                                                                1
                                                                eyI'
                                                                   cr-  --
                                                  yt
                                                   .$y-  -éù
                                                           -)-
                                                             1
                                                             Y= y   k
                                                                    kt
                                                                     ,
                                                                     l-
                                                                      it
                                                                       i.- -
                                                                           -
                            .


                                                                    zs
                                       sc)u wts(.
                                                s
                                                -- qsgr
                                                      ;-sol
                                                          jt
                                                           y-l
                                                             -
                                                             y:sjo-f
                                                                   -j o .-.
                                - -                                    -                                      -                                                                                                          .
                                                                       .

-
-----'txf
     fht2kxf f.c scll
          L(4J       !
                     y-i
                       )' e-iàfb----ûk--        ?                                                                                                                                                                    .



-                      J----J                     -        t.
                                                          ---
                                                            f. '                           t'
                                                                                            h-
                                                                                             tztfbc (t' szse
                                                                                                           'J'
                                                                                                             # '
                                                                                                               t e- i
                                                                                                                    ' J-
                                                                                                                       , .à.t--gnt)à
                                                                                                                                   -
                        % s t1ï'Skio i 1) J(-J--f       'm-
                                                         '
                                                         -) --1-- t  lr (<j/1 G .; .                                   -                               -



                        %f 1' ' (kl---7tmin-
                                -          la-fktx--qo.
                                                      j-tscn
                                                      ,    .
                                                           -tll-
                                                               en! hâko
                                                                      - g oC,J
                                             gct
                                               'ti
                                                 '-
                                                  kâ-tf.
                                                       p4                                  .t
                                                                                            l
                                                                                            ''-
                                                                                              tF ka-
                                                                                                   l
                                                                                                   q.
                                                                                                    kJ;5- :ft -(k                                                                            Js 6s5'b
                                                                                                                                                                                                    '01ê,.                                        -
                                         Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 4 of 8 Pageid#: 490
                                      zt('t'- (
                                            -
                                                                                                                           J i/ess 0 ,. fl
                                                                                                                         ' f l.l'
                                                                                                                               -tgn                 .
                                                                                                                                                              .-                                                                                               -       -


                               .-   jr s.t.                                              -- o                              o .
                                                                                                                        e s:   h-l
                                                                                                                                 r JJJAII-O O
                                                                                                                            h- Jr4-                                                             -   -.                                                                              - - -              - - -



                      4AJIûJ Jz-                                                       t.ufè -.
                                                                                              Jd-
                                                                                                qt)Ktefth 4rt
                                                                                                            )
                                                                                                            -7
                                                                                                             J-
                                                                                                              î 21$.
                                                                                                                   7t..   û--
                                                                                                                            A(r r-vex---
                           'r'
                             Yj sa p .                                                               , q---am o
                                                                                                      -                                                                             x : q-'ù o t: -oï>
                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                              - -      -                     -        -- - -


                       o(t! '                   .
                                                                                                  f,
                                                                                                  -      fé,?
                                                                                                            )q                     '                      -                           40t,ov        ost'c    :                                   '
                                                                                                                                                                                                                                                                                                       - - -


                            t   .
                                        .
                                                                           i)                           C' J                                                                          nvt.I     /)A /1ft     .       '
                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                      .- - - -


                           (7 tl6- .                                       '                          e.          ,
                                                                                                                                                                                                                                     .
                                                                       -




                                                                               '
' .                                 '
                                                                                   .


=             -        1-k!
                          -
                          .
                          )
                          i
                          -t)
                       N'w-      :f t      . . u ?zr 7 . l     '                              j                                             (                                           q                                                .
                                                                                                                                                                                                                                                                !- -                                             .


                       %)( (/ g. I    In v--j
                                            -. (-@yr .
                                                     m4 Ib ()n y                                                                                                                                                                                              -$
                                                                                                                                                                                                                                                               mjo  --
                                    ,2                                 irânxqvf' c                                                      .kst 0 .
                                                                                                                                       zt
                                >'
                                 --
                                  --
                                   J-
                                    QAC-ûâ(, .'tf) .
                                                   '                                                                                                                       j.
                                                                                                                                                                            -
                                                                                                                                                                            .
                                                                                                                                                                            z
                                                                                                                                                                            -z
                                                                                                                                                                             -
                                                                                                                                                                             1tt
                                                                                                                                                                               .
                                                                                                                                                                               or?c                                                  k)
                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                      f
                                                                                                                                                                                                                                      )-'
                                                                                                                                                                                                                                        o-
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                         mwk---
                                                                                        -                                                           -
                                                                                                                                                          .            -
                                                                                                                                        -
                                                                                                                                                                           .

                                            -
                                            .
                                                n
                                                                                                          ,            y
                                                                                                                                                                             :-             -                            -   2               -                                      -


                       -
                           V.
                            --tûqe(.
                                   1'
                                    1ï-
                                      '
                                      t)-a--                                                              G.-ê%-ï'
                                                                                                                 i'f
                                                                                                                   ,t
                                                                                                                    îtq                                                                 ln                       s                       ,
'-                                                      ,
                                                            - -   b- ï5542.2                                                           p                          J                                              èr          o-u-
                                                                                                                                                                                                                                /k--.                                          --
-       -   - - - -    yrocxvi) -/.---:4 n-yu
                                            -r- ins-
                                                   toolç
                                                       '
                                                       ùns 1.
                                                            >->Iû--Iztu-.                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                        .-        -       -      -




- ,            '--vii.A1':                                         ,
                                                                           -
                                                                           t. -%Y'a'
                                                                                   f)tt) k ..
                                                                                            -jY -% 2ç
                                                                                                    .:t
                                                                                                      ';1- Te,C/JUFJ                                                                                                                                                           - - -



                  -J-fu-&ka-m !5jnl
                                  ,
                                  fy                                                                                  .cy-                      uy
                                                                                                                                                              j-;.syy(
                                                                                                                                                              .
                                                                                                                                                                     -..
                                                                                                                                                                       r-u j
                                                                                                                                                                           u,
                                                                                                                                                                           yj
                                                                                                                                                                            y.;os-u.
                                                                                                                                                                            .      yy y.y
                       i-
                        t
                        x
                        +
                         tt
                          k-
                           t
                           - -14
                             l-
                                   -
                              ftl--ez
                                     -
                                     y ,      -
                                              f-,--
                                                  4-
                                                   w
                                    -c-ellgol -Lx--g
                                                   -$
                                                     o  ;,
                                                    1- r.4
                                                         -J
                                                            o     &
                                                          ..J ,4 / '
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                            g.
                                                                                                                                                                                                                                             s-
                                                                                                                                                                                                                                         1ko -
                                                                                                                                                                                                                                               ----
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                     .




    '
                          f-
                           t-îl-4.
                                 1--14--czslt.--4-%,
                                                   = Vlc --ttlf-  o     ' b lf e-
                                                                                .- .
                                                                                   0
                                                                                   --J- - -.--
                  --   Z -0 Gû2,    .----kez rv-orfl e.1 711 tn - 1-f2ûto      ,   0cp5 . ----
                                                                                       - -.                                -
                                                                                                                                                    .

                       tneta-
                           -          .            - ss--fm çz-ao 1
                                      % --z.w 1)f2a'               ' al,
                                                                       f hx . kqen       -                            .
                                                                                                                       -


                                                                                                                       V re. $duJ
     )
     .
     k'n
----4$ th-
         .
         -fl
         $c-
           e2y i,2.ysw.y-tx-
           5               œu-.
                              LJ-
                                z--t                                                                  1f
                                                                                                       J--
                                                                                                         l-c;..k1%o, 1-J-1. ; e.
                                                                                                           f                      -o
                                                                                                                                                                                                                 -


                                                                                                                                                                                                                                         c>                                              ---
      s
      '.
       a 1
         (
         !
        u.
     'Fzos
          .
          ?
          s -u o
        ktll--.-.
                ---
                  q
                  -(.
                    -..
                      g.

                           I
                           !-
                            sh
               tzlfx -4 0-rs-.o
                              o
                             ù'     qxs
                                      o   orj
                                            o j
                                              - sk
                                                 uyt'
                                                    - e.  j
                                                          -
                                                          o
                                                          - ,
                                                            -
                                                            ye-
                                                              g (
                                                                '
                                                                ,
                                                                y
                              -sqr-.% &tc--1 v > sujy --yxy - j;j
                                    .
                                                                 -
                                                                 k
                                                                 /
                                                                 yf
                                                                  t
                                                                  )
                                                                  j
                                                                  ,
                                                                  .
                                                                  y-
                                                                   -
                                                                   y
                                                                   s , .--
                                                                         - -.
                                                                           .


                                                                              .
                                                                              - .
                                                                                                          -
                                                                                                                                                ,
                                                                                                                                                    ---




                                                                                                                                                                       ,-
                                                                                                                                                                               .
                                                                                                                                                                                                    .




                                                                                                                                                                                                                                                         ..        .       .    .
                                                                                                                                                                                                                                                                                    -



                                                                                                                       ,       -                              ,.                    ,
                                                                                                                                                                                    .
                                                                                                                                                                                   -.                                                                                                            ... ... .

-----          k Fll --dmcfqorh ui     ltLCà fuéts
                                                 tpt -p &-                --- -
     Y  Ic+Y
           t  ---
                Y  ,
                   4-
                    !
                    '
                    z
                    fj
                     -
- tklxt ) ks--z ; sj)y
            - - -


                  -
                      ,
                      --;
                        -q
                         . J-.
                             1
                             y
                             'l jt'tt
                              j
                                         j,à
                                            -




                                           stj   j.
                                                    -




                                                   s-yt-ty-
                                                          t
                                                          a
                                                          -'
                                                           kje.((,ujyj
                                                                     (r
                                                                      -
                                                                      l
                                                                      -l
                                                                       s-------                               su
                                                                                                              o
                                                                                                                                                                   -


                                                                                                                                                                       - .
                                                                                                                                                                                                         -




                                    Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 5 of 8 Pageid#: 491
'
                                                                                                                                       -
                                                                                                                                      .




               .... -j
                     -ks                                   - -                                            to
                                                                                                           'J..
                                                                                                              !
                                                                                                              - '                                   :
                                                                                                                                                    ':
                                                                                                                                                     ë                             h S                                              jtl                      ..-.-
                                        1ezl
                                           ,--l--tttd lc-
                                                        t--                                                                 $.                 .
                                                                                                                                                   : ,t                                    C                    '               .   ?t),
                                                      1                        stu                                                                                         o t yjj (- j
                        J-.
                     d -&t%T            zf'j F            F : ? 1       ' - UC e l.kk                                                                                                                                       ,-                                     -- - -


    - -Iksjezri+ k                r's S.  j
                                          .1-tçs Rt!gr'Jlnq th1
                                                      .             5.-C.
                                                                        ,Jse? . slfïc.-x.r-s                                     -.                . - .   .       .                                    -           -
                                                                                                                                                                                                                            -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                           .
       41) =
    -'
     -C
      -Tiz
         /--:uq-.)-t'('-)per- 7ùr@,le,è)CzYJ
                      -



                                - --
                                            '-ik,u'
                                                  .J1t
                                                    f''s1
                                                        -t
                                                         ,
                                                          dù&Io tw
                                                           - ..-
                                                                 '-é éi
                                                               uxr,a-ts-i-3.?
                                                                        -
                                                                         -

                                                                            1g
                                                                             l
                                                                             z7
                                                                             ,
                                                                             c-:rj'-f!
                                                                              ,
                                                                              V      -
                                                                                       z,
                                                                                       v l
                                                                                         (k                                 .-        --           .--.                                -



                                                                                                                                                                                                    .
                                                                                                                                                                                                        .- -     - .-       ,                                  -   -


               (
               - fl ct.         t Ll , 'flt l S   .
                                                                        r' --s-:7 tezn .     -                                                                                                                                                                     -.-
    -                               il1
                                      %
                                      g. -f
                                          . . t,c n-.
                                          ù         ,--.
                                                       21-
                                                         0-.--. o nh. s '. l.1,1l-e-
                                                                                   s                                                                                                                                                 .

                                    $                     ke- ïv)
                                                                sunts-t
                                                                      h  .                                             -. 1,                             -t;
                                                                                                                                                           *1--1-
                                                                                                                                                                '
                                                                                                                                                                sxs.- l
                                                                                                                                                                      'n'f t
                                                                                                                                                                           l.Lw--.
                                                                                                                                                                                 -.
                                                                                                                                                                                  s.
                                                                                                                                                                                   cc s
    '
                          /tkfo
                          cz
                           --
                              '
                              -ç
                              -
                               -j
                                -e-rs jflJ-txk-r1$ ' o 1f?ls,.
                              cL a uIttt zxlo--go-f-mz
                                                             Te-o-
                                                                 .
                                                                 L/s'
                                                             5k,ji
                                                                    -'-t.
                                                                        --j'at
                                                                             ' 1''
                                                                             vtrnmsfh
                                <

                        Wllt-fk,
                               tpyc .R,
                                      t#.l-
                                          ja- . j -                                                                                                 -r-                            y                        .- - - -                                     ..                -
    -                       -'                                           r
                                                                         mz
                                                                         - qfts
                                                                         j                            ..   t %c;!1I-J1cz g '-
                                                                                                          &-
                                                                                                                            V

                                                                                                                                                                                                   'xVl ''W''W0-
                                                                                                                                                                                                              '''W'
                                                                                                                                                                                                                  W
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                  t-
                                                                                                                                                                                                                   k J                                                 -
    - t) -stg
            --
             t..---Lt
                    -fX
                      --t
                        -
                        tti
                          -S
                           '
                           ut
                            )N$ Jhut)                                                                                                                          c--
                                                                                                                                                                 f
                                                                                                                                                                 hïQ - .k1-.
                                                                                                                                                                           is---bJ-5-
                                                                                                                                                                                    eJ                                                        ----                         -
    *'- vjluc---
               o--A.
                   * 1t-4-tttfo-- 'j û1- î>.
                    -
                                           1,J- 1-IJt t,
                                                       tr 14f--
                   suks)z.
                         ûl-i
                            -lsk --jl
                                    -2!
                                      kt
                                       -ffs otj,m G -,  k
                                                        ,
                                                        1'-- : œ p s = vf.
                                                         u'              éz-(1'
                                                                              --
                                                                              /c---                                                                                                            -


                   (i.t.(v't   l,
                                l-
                                 .
                                 c.-t ht)
                                        tl(2),Jâ-.r,.ka- . ,' l.,; (1u-rzt s(-%--.--                               -
                                                                                                                                                                       , ,

                                                                                                                                                                                                                                          .

                          Z (fti-:-t-q.
                                     --lA.
                                        - - -
                                                                                t
                                                                                '(çnIp J-L --LI J q 2-%l 15                                                            .                       -                                          ----.                            s
                   ---''- 3' J5'                                         fS                  tpèe  cst-
                                                                                                yi/t                                       ,
                                                                                                                                           '                               '7- ;klc,c okr
                                                                                                                                                                                        ztt kyj---qù.c--
    ''- tr-k
           mif
             yzl.WzL-- 5
               .                            ..LJ aysokt
                                                      o
                                                      yu
                                                       xslo yX:(âl                           7
                                                                                              ,* A kztea,-
                                                                                              -
                                                                                                              ..


                                                                                                           - - -                                                           -
                                                                                                                                                                                                                                -



                                                                                                                                                                                                                                                         .             -
                                                                                                                                                                               ,

             ôfY--ârkl-v-ttto/ kx
                                --l ?
                                    Jlzt.-1 -r-
                                              :11-        okd  f
                                                               1 US-
                   û fz
                      Ja                      .


   s8-ko-t-t1
---'        -
            t
            k
            l
            -
            t 1.
            tp-1 0--
               --l y--R
                    .
                      n-z
                        o
                        ---
                        - v
                          jxf
                            o
                            yu-
                            .
                            ,!
                             - -,, fi
                              1e    opy-. z-
                                        -

                                           k
                                           0f
                                            e-ytllt
                                                  j-
                                                 rJi
                                                   tl
                                                    -
                                                    l.
                                                   zrk
                                                     yq
                                                      -
                                                      m-
                                                      t  lt.  2
                                                              n?s
                                                              l -ytrsù1'
                                                                on     c,.-k-li   '
                                                                                  6
                                                                              k;5o-  ,
                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                               ------
             o -km iilez,mn-        q
                                    . - o .-. lzo- vu- ---k-o-.-
-'
 -'
  -
  G
  Y.*
    .-.
      -
      L
      I'yi-ea Fe
               jt-
                 qc,
                   y.
                    1jjç
                       sy
                        a--
                          /
                          .-
                           ..
                            y
                            t
                            .;.oj
                                î
                                yyc
                                  u
                                  r
                                  s-
                                   y-
                                    t
                                    l
                                    y--
                                      jo#o:u oxl-ej'-.--- .
                                       ,-
                                                      -                                               -
                                                                                                                                                                                                                    .




    e.
     l
     -
     f'
      t
      l
      .
      ll
       '
       l
       js
        l-k
          ).
           -



              .
              w  -   -.  sj
----$o >J h,'y..J.-4lq,t5.-,jj, oa-sj, ( j
. -                   X
                                            ..-


                                                                   -


                                                                       - ...
                                                                                                                                                           -


                                                                                                                                                           . . .   yjjyyj
                                                                                                                                                                        ,
                                                                                                                                                                             jp
                                                                                                                                                                              o,
                                                                                                                                                                               )jy  ,.
                                                                                                                                                                                     (
                                                                                                                                                                                     uk
                                                                                                                                                                                      o,;);
                                                                                                                                                                                          k
                                                                                                                                                                           ,y,oj yjyyj jjsj
                                                                                                                                                                        r jy              .
                                                                                                                                                                                            -
                                                                                                                                                                                            e -
                                                                                                                                                                                           j.-.
                                                                                                                                                                                               .
                                                                                                                                                                                               -
                                                                                                                                                                                               - -
                                                                                                                                                                                              --.-
                                                                                                                                                                                                          . .


                                                                                                                                                                                                                                              - --   o   .

                                                                                                                       yy
                                                                                                                        -,j,
          - .- -
                   $. -,,n -1
                            -47,t,
                                 1.(J kklestM--y                                                  '
                                                                                                                   M
                                                                                                                        .
                                                                                                                                           .
                                                                                                                                                     .
                                                                                                                                                      .
                                                                                                                                                                               .
                                                                                                                                                                                                   .. .     .   . .                               . .. . . .


                                                                                         .                                                                     .




                                        Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 6 of 8 Pageid#: 492
  ,kf--'tko ; :
              -,
               tnfyk.n..
                       t ttûn. y .   Eô           or  fât. i.1-hqi fsfk-kyp-rkk1
--      -                                                                                             ,             o

-    '- - -        fJw-----lt
                       .    -f
                            h-y inJi
                                   vI
                                    '
                                    )t)2 1.j..-o/t,
                                                  $
                                                  .'
                                                   .tl?-.q h i.
                                                              t;, i(
                                                                   c?c.
                                                                      J-f '
                                                                          -.
                                                                           7.l.
                                                                              o--?e
                                                                                  '.
                                                                                   f?,
                                                                                     z
                                                                                     -s.,-  - - ...



  % :,l-k .   '
              5 r/k,nc' 4 2 Ii     a 4s k r: I-LC,       ). ô)ê -k- tl-k-
                                                                        c-z-t-.a us
              d
              ((
               .
               k--$) '4uc
               t          u.
                        boc
                          .    '
                               ut
                                )
                                --t
                           v---1-
                                f  s
                                   -s.
                                  $g --g
                                       .o
                                        $-
                                        .v-
                                          'i
                                         j,
                                        --
                                           l
                                           )-
                                           fo
                                            )(s
                                            c
                                            - r-r
                                                -
                                                J:àûrcù
                                                1'
                                                 b
                                                      dj
                                                       y
                                                       e
                                                       -z-
                                                         k-
                                                          fr,-f
                                                          k   - 4ù$
                                                              -gr r-:
                                                                    e-
                                                                     -s?
                                                                       eip
                                                                         szs
                                                                           s-ic
                                                                              sf
                                                                               .tJez
                                                                                   c;n,5 -
              slsq-tr-f-
                       c                                  -        ('q Lf-hîr 857,31s tî hœ; :
                                                                                            -Fty-u.qo,.
                                                                                                      ;)                -                 -




..                                                                                  '
                                                                                                                  ....-     --                    -   .,.. - , > n.. - w                           ....    i
---- 1,) Cyt      )(.
                    l
                    <
                    - &-h.t
                          '
                          -ix ' F(   '- .      isskùt
                                                    y--ttkïl--   iu c. -.k9.skê-tkd-- - --------                                                      .

.--- 8                 k,sls (&.o f-s..'h'l-i.
                                             ,
                                              '5.')?olppls j )c,h
                                                 -
                                                                   ,
                                                                       -  -ll'
                                                                             / jno/---
                                                                                ,
                                                                                        -    ----         .
                                                                                                                                 -
                                                                                                                                              - -


          otr-t- :î Ia        ht 1 $.-,- > J'-k tgu.rlàr b.ô.--lt-- j .               .
''''''''' '
          lte  t
               )  t
                jj.
                    t                    :,o.j'1C
                     ykt---stztvto (,7 t),
                           r..   --              -#.              ù
                                                                  vrl
                                                                    z'
                                                                     q
                                                    l- ytrïl,, b.--%âk
                                                                     .
                                                                       -r-uI
                                                                           zy-
                                                                            e,o r, sryks      --
                                                                                               - -
                                                                                                                                 --   -


                                                                                                                                                                                 -.


- M ûC,O ,ft
           Jqa lhl oktktll-lzc---i-
                                  tt- ê1ur15 b lJ5-
                                      - --        l
                                                  Q n ntxrm 19 fncJC.S
          ' û$ljr
                acJ
                  2.
                   i
                   ac.
                     z- -k
                         -s cntt
                               .
                               -
                               y y--tns.-w ,s' -ol- ez:--c                                                   pshr
                                                                                                                :zw
                                                                                                                 '' se, lœ c
                                                                                                                         1-k zaf,.
                                                                                                                                 >k
                                                                                                                                  - o --
                                                                                                                                                                           - -


                     $:.         /rc- q-hpur.J !.
                       h t: -- ve-              p-s      f                 .-                             .   f 1 ,r lç .
                                                                                                              .                                            .   .       -


               icçs(
                 .               ,t
                                 ,
                                  .
                                  f,- ct1.
                                         ,'
                                  's---;. 1                                                     vr      $0 Tug?e-.
                                                                                                                 ms t, ' t -/q.
                                                                                                                              -t
                                                                                                                               -o-
                                                                                                                                 S
                                                                                                                                 -
                                                                                                                                 t,           -                                  -


              U-
               z, ess-S'
                       -q1
                         .
                         !.
                          kù
                           'n.z 1--k-
                                    $: 9                                                        ,
                                                                                                q' kJ5.
                                                                                                      -
                                                                                                      1î-
                                                                                                        $ (
                                                                                                          1
                                                                                                          'J;rl
                                                                                                              '
                                                                                                              .    t-.5.
                                                                                                              s k--(   o ''   z                           -
                                                                                                                                                                                          ,
                                                                                                                                                                                              ..          --



              z?1-                    lke            ''           -.-cvuf w.
                                                                           fu-..
                                                                               -s.
                                                                                 ç-
                                                                                  .
                                                                                  TG'tl
                                                                                      -
                                                                                      t--lô-re,lF,Js-o--.
                                                                                                        -
                                                                                                        f4tl ttmJ1.tn,,
                                                                                                                      -
                                                                                                                      .
                                                                                                                      iq
                                                                                                                       -
                                             .                .            ..                                                                                          -                       -



                     l
                     Y oûe i--oz-
                                i
                                -h
                                 s
                                 l---1
                                    -1--
                                       7omyp
                                           -tj--à-J.
                                                   s.
                                                    e.jl78t 0--1                                                                                                                      ,



               llotù
                   -kr ti---tûtT                                           .s--- = -.
                                                                                    s------                                                            --- -                                         -.




                     Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 7 of 8 Pageid#: 493
                                          m crtY       u .,           .   .   . ..   .                 '
                                                                              xkk. ,c ..N,. c.
                                                                              .
                                                                  .
                                                                          .
                                                                                   kOw .ce. tzxx'
                                                                                    r
                                                                                     ln                           ./
                                                                                    < .
                                                                                        ta      .a
                                                                                     =
                                                                                     -             o
                                                                                                   x    .
                                                                                                              W
                                                                                     e .'
                                                                                     -
                                                                                                       rn .
                                                                                     -
                                                                                                   o       ;,.p.o
                                                                                             . .              %
                                                                                         <                    4-
                                                                                         m>        a




                                              J DIB ;lëD DBDM 47D5 :ë5:
                                                              :
                                                              !




                                                   *

                                              U

                                            /g
                                            $C
                                            l
                                             !A
                                             '>
          N   * f-    U-
                      mt-' G
                           -
          o
          .>o =
              k.7 c
                  lo
                   u.
                   x :     m
                           O                       G=
          =
          o -
            <m -
               e
               .h )
                  w 'w
          w
          e- >
             xo r -(pbo- -i
                         o4>
             x . o vx
          < = J1''*- r.:'x
          51.m-.
               j-Q Sh
               =.  o.
               a o. o                r
                                     ux
          %'
          ..4
            o> .-
                we =
                   G(
          =
            cm     %.
               E <.c=
               -   *       -
                   G J>*   -   .-<
                   c       r    >
               '
                    +' o


               N
Case 7:18-cv-00453-JLK-RSB Document 7 Filed 10/17/18 Page 8 of 8 Pageid#: 494
